GENERAL AGREEMENT



Entered into by and between



IKEA Supply AG

,
Grüssenweg 15
4133 Pratteln
Switzerland





Hereinafter referred to as "IKEA"



and



Crailar Technologies Inc

.,
Supplier number 22780
Suite 305 - 4420 Chatterton Way
Victoria BC V8X 5J2
CANADA
Incorporation number: BC0572867
Hereinafter referred to as "Seller"



1.

     Preamble



1

.1     IKEA of Sweden AB has developed a well co-ordinated range of furniture
furnishings and thereto related products for interior decoration, optimal for



production

, to be distinguished by "Design and Quality IKEA of Sweden". Articles and
components specified in Appendix 1, hereinafter referred to as the "Components"
are used as parts of articles included in such range.



1

.2     The IKEA group of companies has various suppliers throughout the world
that needs access to the Components. Such suppliers are hereinafter referred to
as "Manufacturers, and are specified by IKEA from time to time. IKEA has been
assigned by the Manufacturers to source and make available the Components for
the Manufacturers, and the IKEA Group has decided to concentrate manufacturing
of components. IKEA shall be entitled to amend the list of Manufacturers from
time to time, at its own discretion.



1

.3     This General Agreement on Components establishes the terms and conditions
for making the Components available to the Manufacturers, subject to specific
agreements by and between Seller and each Manufacturer. Seller shall not be
entitled to assign any of his rights or obligations under this agreement and/or
any agreement with the Manufacturers to a third party without the prior written
consent of IKEA. IKEA shall have the right to assign any of its rights or
obligations, wholly or partially, to any affiliated company to IKEA without the
prior consent of Seller.



2.

     Orders by Manufacturers



2.1     Seller hereby undertakes to supply to Manufacturers the Components, on
the terms and conditions specified herein and according to Manufacturers orders
from time to time. Deviations from the terms and conditions contained herein may
be agreed in a Delivery Agreement between the Manufacturer and Seller.

2

.2     As the Components will be manufactured according to specifications from
IKEA, and the incorporeal rights to the Components belongs to IKEA of Sweden AB,
the parties agree that IKEA has the exclusive right to define Manufacturers, and
their respective share, of the Components available from the Seller.





--------------------------------------------------------------------------------



2

.3     The Manufacturer shall be entitled to issue orders with reference to this
agreement by electronic message, fax, letter or other form of communication
agreed by Seller and Manufacturer.



3.

     Prices and Terms of Delivery



3.1     The terms of delivery specified below shall be valid should Seller and

Manufacturer not agree on deviating terms.

3

.2     The prices shall be valid FCA Sellers premises as per appendix 1,
according to incoterms 2000, unless otherwise agreed.



4.

     Furnished Materials and Handling Aids



4.1     If IKEA furnishes materials, handling materials and/or equipment
("Materials") to Seller, all such Materials are to be used exclusively for the
manufacture and/or delivery of products to IKEA. All Materials provided by IKEA
shall remain

the sole property of IKEA unless paid in full by the Seller. Any unused supply
of such Materials shall be returned to IKEA immediately upon IKEA's request.
Seller shall mark and store such Materials so the Materials belonging to IKEA do
not become incorporated into or commingled with any property of Seller.

4

.2     Seller shall upon receipt inspect Materials furnished in order to ensure
that the Materials correspond to agreed quantities and are free from defects.
Any shortages or defects in Materials furnished shall immediately be notified in
writing by Seller to IKEA. After receipt of Materials the risk regarding the
Materials shall be borne by Seller.



5.

     Minimum quantity



5

.1     IKEA will advise manufacturers to place order of no less than 1 x 20ft
container, equal to approximately 20,000 lbs



6.

     Order-, Shipping-, and Delivery- Confirmation



6

.1     Seller shall promptly confirm all orders within 5 working days from
receipt of the order. Seller shall within 4 weeks dispatch all Components in the
agreed manner. Seller shall notify dispatch consignment details to Manufacturer
in written or electronic form on the date of dispatch.



6

.2     If the Seller cannot perform delivery as agreed or if a delay in delivery
is likely to occur, the Seller shall immediately inform the Manufacturer hereof
in writing, indicating the cause of the delay, the new time of delivery and the
means of transportation to be used. The Seller shall in such case deliver the
goods by such means of transportation, which so far as possible will reduce the
delay. All additional costs for such means of transportation shall be borne by
the Seller.



6

.3     Seller shall forthwith obtain and supply certificates and/or declaration
of origin, including duplicates thereof to Manufacturer in a form required by
Manufacturer at Sellers own cost and expense.



7.

     Quality, Insurance and Warranty



7.1     Seller warrants that each Component will be produced in accordance with
the specifications established by IKEA of Sweden, and the Product Description
listed in Appendix 1 hereto or any later issued version of the Product
Description which has been, or will be, handed over to Seller by IKEA.



--------------------------------------------------------------------------------



7

.2     IKEA and/or the Manufacturer or their appointed representatives shall be
entitled to be present, monitor and review all Sellers facilities (as well as
its sub-contractors) at any time, and shall have the right to request any
relevant information in relation thereto. IKEA may, in its sole discretion,
decide and undertake quality inspections, either by conducting tests at Seller's
premises or by testing samples sent to it by Seller/Manufacturer.



7

.3     Should IKEA or Manufacturer not have forwarded specific package
instruction, Seller shall ensure that the Components are packed to withstand
delivery, damage and deterioration before they reach the Manufacturer. Seller
shall only mark the products and packaging in accordance with instructions from
IKEA, including use of the IKEA trade name and trademark. Nothing herein shall
be interpreted as granting Seller a right or a license to use the IKEA trade
name or the IKEA trademark.



7

.4     Prior to delivery, the Seller shall provide evidence that quality control
has been performed. The Seller shall keep all such documents and copies shall be
sent to the Manufacturer and/or IKEA on demand.



7

.5     Seller remains liable at all times for design, materials or workmanship
of any sub-supplier.



7

.6     Seller warrants all Components delivered to be free from all defects and
that design, materials and workmanship conform strictly to the specifications
furnished or otherwise presented or agreed. This warranty shall continue in full
force notwithstanding inspection, acceptance and delivery of the Components and
payment for the Components.



7

.7     Sellers liability is limited to defects which appear within a period of 6
months from the date on which the product is received by Manufacturer. This
shall not apply in the case of defects caused by sellers negligence when there
shall be no time limit. This is also not applicable after the fibre has been
transformed into yarn/textile products at the manufacturer.



7

.8     Seller warrants that in complying with its obligations hereunder, it will
at all times comply with all relevant national and international laws,
conventions, regulations and provisions applicable in the country of production
and ultimate retail destination. Seller further undertakes to, at all times,
fulfil environmental- , working-, social- and other conditions set forth in "The
IKEA Way on Purchasing Home Furnishing Products".



7

.9     Seller undertakes to indemnify and hold harmless IKEA and/or Manufacturer
for any and all damages, claims, costs and expenses which IKEA and/or
Manufacturer might incur out of or in connection with any defect or non-
conformity to specifications of any Component supplied by Seller hereunder.



8.

     Complaints and Defects



8.1      Manufacturer shall notify Seller in writing of any defects that have
appeared, including a description of the defect. Any complaints are to be
handled directly between Seller and Manufacturers.



--------------------------------------------------------------------------------



8

.2     Seller is entitled to inspect the defective Component at its own cost at
Manufacturer's site. If Seller fails to exercise this right within five days,
calculated from the date of notice under Clause 8.1, Manufacturer may return the
defective Component to Seller at Seller's risk and expense and Seller shall be
deemed to have accepted the Components as defective.



8

.3     Shipments by Seller considered defect or incorrect in their entirety, may
be refused by the Manufacturer and returned at the cost and expense of the
Seller. Should shipment be considered defect or incorrect in part, Manufacturer
has the right to separate the defective products at the expense of the Seller.



8

.4     Subject to Clause 7.7, Seller shall remedy any defect in the Components
without delay and at its own cost and expense, including costs of
transportation, and when a defect has been remedied, Seller shall be liable for
defects in the repaired or replaced Component under the same terms and
conditions as those applicable to the original Component.



8

.5     In case of defects, a replacement delivery shall be made by Seller in
time to be dispatched within [redacted].



9.

     Payment conditions



9.1     If not otherwise agreed directly with Manufacturers, terms of payment
shall be

L/C or D/P on sight. For avoidance of doubt, IKEA does not guarantee any payment
to be made by Manufacturers.

10.

     Forecasts



10.1     IKEA will on a yearly basis provide Seller with a forecast of estimated
future demands of the Components, specified in LB,s per article number. The
parties agree and understand that such forecast is made solely for the benefit
of the Seller in order to provide a guide for Sellers production planning
purposes only, and is not a guarantee from IKEA on future order volumes placed
by Manufacturers.

Quantities can vary by +/-20% to agreement due to unforeseen sales fluctuations.
Seller should be ready to follow these changes in terms of production capacity
and raw materials needs

.



Manufacturer will provide Seller with a forecasted need covering a rolling 6
months period

. This is forecast only with the sole purpose to allow seller to plan
production.



11.

     Reporting



11.1     Seller shall supply statistics of volumes classified by type and
dimension to IKEA every 4 months commencing January 1 each year.

12.     IKEA Models

12.1     IKEA of Sweden AB ("IoS") has created and developed a unique range of
furniture, furnishings and related products for interior decorating ("IKEA

Range"). The IKEA Range consists mainly of models developed by IoS, or any of
its affiliated companies, ("IKEA Models"). IKEA Models and/or model concepts,
improvements or modifications thereof or further developments of the underlying
idea behind IKEA Models shall remain the sole property of IoS and be vested in
the intellectual property rights of IoS, regardless of which party has suggested
or developed such improvement, modification or further development. If a model
is not considered an IKEA Model, this section does not apply.

12.2     All samples, drawings, specifications or other documents relating to
IKEA Models or production thereof submitted to Seller shall remain the sole
property of IoS, and may not be used for any other purpose than production of
IKEA Models and/or copied or reproduced without the consent of IKEA and shall be
promptly returned to IKEA, including all copies thereof, upon instruction by
IKEA.



--------------------------------------------------------------------------------



12

.3     Seller agrees that IKEA Models are intended for the exclusive sale and
marketing by thereto authorized IKEA stores, and undertakes not directly or
indirectly manufacture, exhibit, sell or supply IKEA Models to any other party
than IKEA or the Manufacturers.



12

.4     Seller may not directly or indirectly manufacture, exhibit, sell or
supply any plagiarism of an IKEA Model. Plagiarism shall mean any product which
is based on an IKEA Model and/or which appears to IKEA, in its reasonable
judgment, with regard to design, material or workmanship, to be the same or
similar to an IKEA Model.



13.

     Intellectual Property Rights



13.1     Notwithstanding anything contained in these terms, Seller shall not at
any time acquire or have been granted a right to use any rights whatsoever, of
whatever kind they may be, to any intellectual property right belonging to IKEA.

13

.2     Seller shall be solely responsible for any infringement by a product -
other than an IKEA Model according to Clause 12 - in any intellectual property
right of a third party and undertakes to indemnify and hold IKEA and
Manufacturers harmless for any claims or loss in connection with an
infringement.



14.

     Term and Termination



14.1     This Agreement shall be in effect up until and including December 31
2016 when it shall expire without either party having to give notice thereof.
Notwithstanding the foregoing, IKEA may in its sole discretion extend the
contract maximum two (2) times at thirty six (36) month each time by notifying
Seller no later than six (6) month prior to expiration of any term of the
Agreement.

14

.2     Either party shall be entitled to terminate this Agreement to expire at
any time by notice in writing to the other party upon occurrence of any of the
following events which if such breach is remediable is not cured within thirty
(30) days after receipt of written notice thereof:



i) In case of repeated delays in delivery, low service level

, repeated claims, or insufficient product quality. The product quality
requirement is valid from December 1st 2014 according to the Crailar fiber
property requirement, see appendix 1; or



ii) If either party becomes insolvent, enters into liquidation (whether
compulsory or voluntarily) otherwise than for the purpose of amalgamation or
reconstruction or shall compound with its creditors or have a receiver or any
external administrator appointed over all or any part of its assets or hall take
or suffer any similar action in consequence of debt.

15.

     Severability



15

.1     If any provisions of these conditions or any portion thereof is or
becomes invalid or unenforceable, the remainder of these conditions shall not be
affected andsuch provisions shall be valid and enforceable to the fullest
extent.



16.

     Disputes and Applicable Law



16.1     The construction and validity of this Agreement shall be governed by
the Substantive legislation (without regard to its conflict of law regulations)
of Switzerland.

16

.2     All disputes arising from, or connected with this Agreement, shall be
finally settled under the rules of Conciliation and Arbitration of the
International Chamber of Commerce, by one or more arbitrators appointed
according to said Rules. The Arbitration shall take place in Paris, and the
proceedings shall be performed in the English language.



17.

     Confidentiality



17.1     Seller may not during the term of this agreement as well as thereafter
disclose to any third party any technical or commercial information pertaining
to IKEA and shall not use such information other than for the agreed purpose.
Seller undertakes to ensure that any sub-supplier engaged by Seller for
production of IKEA Models undertakes this provision.



--------------------------------------------------------------------------------



This General Agreement has been drawn up in two identical copies

, whereof the two parties have received one copy each.





 

IKEA Supply AG

/s/ Magnus Holmquist


Signature



Magnus Holmquist


Printed name



Date: 21.01.2014

Crailar Technologies Inc

.



/s/ Ken Barker


Signature



Ken Barker, CEO


Printed name



Date: 9th December, 2013

/s/ Sven Skadinn


Signature (2)



Sven Skadinn


Printed name



Date: 21.01.2014

 



 

 

 

 

Reviewed by, Initials



--------------------------------------------------------------------------------



Components information

 

Appendix 1



IKEA

art

.name

Components description



Sale Price

EURO/KG

Security stock

Flax/Hemp spinning Fiber

Enzymatically processed Flax and/or Hemp fibres for spinning yarn

Fibres are available in either bleached or natural colour

.



Colour will be defined at time of order by manufacturer

.



See below table "Crailar

fiber property requirements"



[redacted]

1

0% annual FC

Crailar fiber property requirements



Fibre properties

value

Measurement method

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

 

Valid for orders placed as of December 1

st 2014





Note: Ordering and distribution of Components supplied by Seller for the use in
IKEA

products will be coordinated between Seller and Manufacturer

.





IKEA Supply AG

/s/ Magnus Holmquist     /s/ Sven Skadinn


Signature



Magnus Holmquist     Sven Skadinn


Printed name



Date: 21.01.2014



CRAILAR Technologies Inc

/s/ Ken Barker


Signature



Ken Barker, CEO


Printed name



Date: 9th December, 2013

 

Reviewed by, Initials

 

Date



--------------------------------------------------------------------------------



Crailar locations and structure

 

Appendix 2

 

Legal Entities



Name

Address

Crailar Technologies Inc

Head Office



4420 Chatterton Way



Suite 305



Victoria, BC



V8X 5J2 CANADA

Name

Address

Crailar Technologies Inc

US Office



696 McVey Avenue



Suite 202



Lake Oswego

, OR



97

034 USA

 

Production/Distribution Units



Name

Address

Schrurs NV

BE



Schrurs



Oostkaai 46



B

-8900 Ieper



Belgium

 

Contact Details

 

IKEA Foreign Trade Ltd. Co

.
Icerenkoy mahallesi Degirmenyolu cad.
Asia Ofis Park binasi B Giris No: 28 kat: 1
34752 Atasehir Istanbul - TURKEY
Tel : +90 216 544 22 00



 

CRAILAR Technologies Inc


696 McVey Ave. Suite 202
Lake Oswego
OR 97034
USA





Email:

Jay.nalbach@crailar.com
Phone: 001 503 3873941
Fax: 001 250 6588586







--------------------------------------------------------------------------------



Appendix 3

 

"[redacted]"

,





Formulas for calculating price

[redacted]

[redacted]

[redacted]

Target

Maximum sales price

Price

sales

price

Year

Targeted

Targeted

Targeted

Mgmt fee

Mark

-up

Targeted



variable

fixed cost

total plant

Euro/kg

Euro/kg

price

Euro/kg



cost

Euro/kg

cost





Euro/kg

today



Euro/kg



Euro/kg







(ceiling)

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

 

 

 

UNDER THE CONDITION THAT IKEA DECIDE TO PROLONG THE AGREEMENT BEY OND THE
INITIAL TERM

, THE PARTIES AGREE AS FOLLOWS:





Year     Targeted

Targeted

Targeted

Mgmt fee

Mark

-up

Targeted

Price

variable

fixed cost

total plant

Euro/kg

Euro/kg

price

Euro/kg

cost

Euro/kg

cost





Euro/kg

today

Euro/kg



Euro/kg







(ceiling)

[redacted] [redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted

 

 

UNDER THE CONDITION THAT IKEA DECIDE TO PROLONG THE AGREEMENT BEY OND THE
INITIAL TERM

, THE PARTIES AGREE AS FOLLOWS:



Year

     Targeted

Targeted

Targeted

Mgmt fee

Mark

-up

Targeted

Price

variable

fixed cost

total plant

Euro/kg

Euro/kg

price

Euro/kg

cost

Euro/kg

cost





Euro/kg

today

Euro/kg



Euro/kg







(ceiling)

[redacted] [redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted



 

Calendar Year [redacted]



Management fee

     [redacted] Mark Up     [redacted]



 

 

UNDER THE CONDITION THAT IKEA DECIDE TO PROLONG THE AGREEMENT BEYOND THE INITIAL
TERM, THE PARTIES AGREE AS FOLLOWS:

Calendar Year [redacted]



Management fee

     [redacted] Mark Up     [redacted]





UNDER THE CONDITION THAT IKEA DECIDE TO PROLONG THE AGREEMENT BEYOND THE FIRST
PROLONGATION TERM, THE PARTIES AGREE AS FOLLOWS:

Calendar Year [redacted]



Management fee

     [redacted] Mark Up     [redacted]







--------------------------------------------------------------------------------



Appendix 3



In no event

, the Price may exceed the Maximum sales price during the commitment period
[redacted].



In the event that the market forces move feedstock prices for flax/hemp and
consequently increase the cost for the Seller to manufacture the Crailar fibre
prices to levels beyond Euro [redacted] during all periods except for the period
[redacted]

, the parties shall in good faith discuss a potential increase in the Maximum
sales price, to agree no later than [redacted] and [redacted] respectively.





--------------------------------------------------------------------------------



Appendix 4

 

Agreement



IKEA is interested in Seller developing it's business to grow and establish a
stable financial foundation

. In return for making significant investments in time and financial means to
develop applications for the components within the homefurnishing industry,
together with the long term agreement and financing support, Seller hereby
undertakes to solely supply the products specified in Appendix 1 to by IKEA
appointed Manufacturers, and not to supply to others such products for
consumption within the following fields of application:





Home Textile Application:

-

Upholstery fabrics (including slip covers) - Excluding high end custom furniture
(as agreed by IKEA on a case by case basis.)
- Mattress tickings
- Bed linen
- Quilts & pillows
- Decorative cushion covers
- Rugs & mats (not wall to wall, but area rugs)
- Kitchen textiles
- Table textiles, in the woven segment only
- Blankets & throws
- Chair pads
- Curtains, blinds and panels
- Retail fabrics by the meter
- Bed spreads
- Construction textiles-boxes and storage applications
- Office textile





This appendix 4 is only applicable should IKEA fullfill the commitment to
Capacity as stated in the Capacity Commitment documentation

, Appendix 5.





If IKEA prolongs the commitment according to 14

.1 the volumes in the capacity commitment are set at 15,000 tons +/- 20% for the
first time period of 36 months and 20,000 tons +/- 20% for the second time
period of 36 months for appendix 4 to be applicable.





This volume is estimated not to exceed 30% of the Sellers total capacity
according to its growth plan

.







--------------------------------------------------------------------------------



Appendix 5

 

Agreement on Sales and Purchase Volumes



1.     Scope

1.1     The purpose of this General Agreement is for IKEA or its nominated
Manufacturers to purchase components from Seller and for Seller to sell such
components to IKEA or its nominated Manufacturers in order ensure sufficient and
secure deliveries thereof. Furthermore, IKEA and Seller shall by entering into
the co-operation and business relationship hereunder make its best joint efforts
to develop and improve the competitiveness of Seller and IKEA.



2.

     Sales and purchase volumes



2.1     IKEA agrees to procure for purchase through appointed Manufacturers,
components from Seller and Seller agrees to sell components to Manufacturers

nominated by IKEA within a specified production type (hereinafter referred to as

the "Components") and pursuant to any Committed Value, as defined in the

General Agreement, at least up to a value and within the periods specified
below.

CY 2014/15/16     Agreed Value: 7.000 tonnes fibre in total for the total
period.

The Agreed Value as stated above subtracted with 2

0 percent shall be defined as the "Minimum value"; and the Agreed Value added
with 20 percent shall be defined as the "Maximum Value". Seller shall make
reasonable efforts to carry out deliveries of the Products ordered by
Manufacturers in excess of the Maximum Value, maintaining a price level which at
least complies with the provisions set forth in Article 3 below.



2

.2     If at the end of the last CY specified above IKEA's balance shall show a
deficit in relation to the Minimum Value, calculated as per the foregoing
paragraphs of this Article 2, then IKEA and Seller shall, upon written demand of
Seller within [redacted] days of the expiration of the last FY specified above
use its best endeavours to find a proper and reasonable solution in good faith.



2

.3     IKEA's Minimum Value obligations provided for above are subject to Seller
fulfilling all its obligations towards IKEA with respect to quality, timely
deliveries and in all other respect hereunder. In the event that Seller should
in any year fail to fulfil any of its material obligations hereunder, then IKEA
shall, without prejudice to any other rights of IKEA, automatically be released
from its Minimum Value obligation.



2

.6     A material obligation for Seller hereunder, which has substantial effect
on the business of IKEA and Manufacturer's, is included but not limited to the
fulfilment by Seller of the agreed quality level, delivery security, price and
requirements stated in IKEA way on purchasing Home Furnishing Products.





--------------------------------------------------------------------------------





3.     Price etc

3.1     The main area of production hereunder will be Enzamatically processed
Flax and/or Hemp fibres for spinning yarn and are available in either bleached
or natural colour (hereinafter referred to as the "Production Type"). The price
to be paid for the deliveries of the Products shall be as set out in the General
Agreement.

3

.2     IKEA is entitled to amend the list of Products by adding or deleting
products thereto, provided that such products are included by IKEA in the
Production Type. Any amendment is subject to separate price negotiations between
the parties.



3

.3     Seller undertakes to IKEA as an average to [redacted] for each CY as
specified in the General Agreement.



4

.     Prior Termination



4.1.     Notwithstanding anything to the contrary stated herein, IKEA may at any
time and without compensation to the Seller terminate this Agreement to
immediately expire and cancel existing orders, should the Seller be subject to
change of ownership, or become insolvent, or a receiver is appointed for Seller,
or for a substantial portion of its assets, or if Seller commits a breach of

material or serial nature of any of the provisions set forth herein, in the
General Agreement or in any delivery agreement with the Manufacturers, which if
such breach is remediable is not cured within fifteen (15) days after receipt of
written

notice thereof.

IN WITNESS WHEREOF

, this Agreement has been executed in duplicate, each party taking one (1) copy.





IKEA Supply AG

/s/ Magnus Holmquist


Signature



Magnus Holmquist


Printed name



Date: 21.01.2014

Crailar Technologies Inc

.



/s/ Ken Barker


Signature



Ken Barker, CEO


Printed name



Date: 9th December, 2013

/s/ Sven Skadinn


Signature (2)



Sven Skadinn


Printed name



Date: 21.01.2014

 



 

 

 

Reviewed by, Initials